Nott, J.
It is a general rule of law, that when any fact is to be established by written evidence, the writing itself must be produced ; and parol evidence of its contents cannot be received, unless the party will shew that it was not in his power to produce. the writing. And if the defendant is charged with the act of another person on account of written instructions which he has given, those instructions ought to be produced, in order that the court may see the extent of his liability.
New trial granted.